NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROLAND MA,                                      No.    20-35915

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01355-RAJ

 v.
                                                MEMORANDUM*
ESTHER PARK DENSMORE,
Administrator of Washington Care Services;
WASHINGTON CARE SERVICES, a
domestic non-profit 501(c)(3) corporation,
Washington,

                Defendants-Appellees,

 v.

WALDEN UNIVERSITY LLC, a foreign
limited liability company,

      Third-party-defendant-
      Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                            Submitted April 20, 2021**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Roland Ma appeals pro se from the district court’s order denying his motion

for injunctive relief in his action alleging he was wrongfully suspended from a

student internship and disenrolled from courses. We have jurisdiction under 28

U.S.C. § 1292(a)(1). We review for an abuse of discretion, Puente Ariz. v. Arpaio,

821 F.3d 1098, 1103 (9th Cir. 2016), and we affirm.

      The district court did not abuse its discretion in denying Ma’s request for a

preliminary injunction because Ma failed to establish a likelihood of success on the

merits of his claims. See Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20, 24

(2008) (listing the requirements for the issuance of a preliminary injunction).

      AFFIRMED.




                                          2                                   20-35915